Citation Nr: 1739214	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, depression, agoraphobia with panic disorder, and dissociative disorder.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1982 to March 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded this matter in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2016 remand, the AOJ provided the Veteran a VA examination as to his claimed acquired psychiatric disabilities in March 2016.  The examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  She diagnosed the Veteran with alcohol use disorder and unspecified personality disorder with cluster A traits, which she opined are "unrelated to his military service." 

A review of the relevant evidence of record reveals that the Veteran has been diagnosed with psychiatric disabilities other than alcohol use disorder and personality disorder, to include anxiety disorder, major depressive disorder, and agoraphobia.  Because the March 2016 VA examiner's opinion does not reflect consideration of these diagnoses, the opinion is inadequate for decision-making purposes.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (if a disability existed at any point during the appeal period or in close proximity to the claim for service connection, it will be considered a current disability even if it has since resolved).  Therefore, the claim must again be remanded to obtain a VA addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Refer the record and a copy of this Remand to the VA clinician who performed the March 2016 VA examination or, if that clinician is unavailable, to a similarly qualified VA clinician for an addendum opinion.  The need for an additional in-person examination of the Veteran is left to the discretion of the clinician selected to complete the addendum opinion.

Following a review of the record, the examiner should note any psychiatric diagnosis shown in the record that was present during the appeal period or in proximity to the Veteran's claim, even if currently resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007), Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Specifically, the examiner must note that the Veteran was diagnosed with psychiatric disabilities other than alcohol use disorder and personality disorder during the appeal period or in proximity to the claim for service connection.  The diagnoses include anxiety disorder, major depressive disorder, and agoraphobia.  The clinician must then address the following:

Is it at least as likely as not (50 percent probability or greater) that any psychiatric disability diagnosed during the appeal period or in proximity to the Veteran's claim, even if currently resolved, had its onset during the Veteran's active service or is otherwise causally or etiologically related to the Veteran's active service?

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the Veteran's in-service psychiatric treatment.  If the examiner determines that a psychiatric diagnosis shown in the record is inaccurate or otherwise inappropriate, he or she should explain why that is so.  The examiner should also state whether the Veteran's psychiatric disabilities other than alcohol use disorder and personality disorder are proximately due to or caused by his alcohol use disorder and/or personality disorder.  If so, then an appropriate rationale must be provided for such an opinion.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




